Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel of the State Disciplinary Board which recommends that Koval be reinstated to the practice of law following his indefinite suspension in May 2004. See In the Matter of Koval, 277 Ga. 880 (596 SE2d 617) (2004), in which this Court suspended Koval indefinitely, but for no less than a period of one year. In May 2005, Koval petitioned the Review Panel for reinstatement asserting'that he satisfied the conditions imposed for reinstatement, including providing proof of full restitution to all clients involved in the disciplinary matters for which he was suspended and providing written certification from a psychologist or psychiatrist who is licensed to practice in Georgia that Koval has no mental or emotional health condition that would adversely affect his ability to practice law, specifically but not limited to, depression and impulse control. The State Bar confirmed that Koval has refunded the fees paid by each of the clients and has no objection to Koval’s petition for reinstatement. Subsequent to its review of the certifications, Koval’s petition, and the State Bar’s response, the Review Panel issued its report and recommendation unanimously recommending that this Court accept Koval’s petition.
We have reviewed the record in this matter and agree with the State Bar that Koval’s petition should be accepted. Accordingly, this Court accepts Koval’s petition for reinstatement and hereby orders that Koval’s suspension be lifted and that his ability to practice law be restored as of the date of this opinion. Pursuant to the opinion suspending Koval, Koval must also provide the State Bar with a new medical certificate every six months for the first thirty-six months after he resumes the active practice of law. Should he fail to provide *58any of the follow-up certificates, the State Bar’s Office of General Counsel may apply to the special master for a show cause hearing.
Decided November 21, 2005.
William P. Smith III, General Counsel State Bar, Paula J. Frederick, Assistant General Counsel State Bar, for State Bar of Georgia.
Harry H. Harkins, Jr., for Koval.

Suspension lifted.


All the Justices concur.